Citation Nr: 0212106	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  01-05 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUE

Dissatisfaction with the initial noncompensable rating 
assigned following a grant of service connection for status 
post left scrotal orchiectomy with partial scrotectomy.  



REPRESENTATION

Appellant represented by:	Richard P. Cohen, private 
attorney



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from August 1996 to August 
2000.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2000 rating decision by the RO. 

The veteran testified at a video conference hearing before 
the undersigned Member of the Board in June 2002.  



REMAND

The veteran's service medical records show that the veteran 
underwent a left scrotal orchiectomy in 1999 for removal of a 
left scrotal mass and hematoma.  Epididymitis was also noted 
in service.  

In a September 2000 rating decision, the RO granted service 
connection for status post left scrotal orchiectomy with 
partial scrotectomy and assigned a noncompensable rating, 
effective on August 21, 2000.  The veteran timely appealed 
that determination.  

The veteran asserts that he is entitled to a 30 percent 
rating under Diagnostic Code 7524 for removal of one testicle 
with the remaining testicle being non-functioning.  

At the veteran's video-conference hearing in June 2002, the 
veteran again asserted that his right testicle was non-
functioning.  In addition, the veteran testified that he had 
erectile dysfunction and chronic epididymitis as a result of 
the service-connected disability.  

A May 2002 private medical report notes that the veteran 
suffers from chronic epididymitis, although it is unclear if 
the chronic epididymitis is related to the veteran's service-
connected disability.  

Likewise, the private medical evidence of record suggests 
that the veteran may have erectile dysfunction.  The veteran 
continues to maintain that his remaining right testicle is 
non-functioning.  

The veteran's service-connected status post left scrotal 
orchiectomy with partial scrotectomy is currently rated as 
noncompensably disabling under 38 C.F.R. § 4.115b, Diagnostic 
Code 7524 (2001).  

Under Diagnostic Code 7524, a noncompensable rating is 
assigned for removal of one testicle.  

However, an accompanying note under Diagnostic Code 7524 
reads that in cases of the removal of one testis as the 
result of a service-incurred injury or disease, other than an 
undescended or congenitally undeveloped testis, with the 
absence or nonfunctioning of the other testis unrelated to 
service, an evaluation of 30 percent will be assigned for the 
service-connected testicular loss.  See 38 C.F.R. § 4.115b, 
Diagnostic Code 7524 (2001).  

In this case, there appears to be some question as to whether 
the veteran's right testicle is non-functioning.  

In addition, the medical evidence of record shows chronic 
epididymitis, but it is unclear whether this condition is 
related to the service-connected disability.  

As the Board finds these matters to be inextricably 
intertwined with the issue currently on appeal, a remand is 
necessary before a decision on the merits can be issued.  

More specifically, the veteran should be examined to 
determine if the veteran indeed has non-functioning right 
testicle; and if separate grant of service connection is 
warranted for chronic epididymitis and an erectile 
dysfunction.  

Finally, the Board points out that there has been a 
significant change in the law during the pendency of this 
appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

Also, regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective on November 9, 2000.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board notes that the RO had notified the veteran of the 
VCAA in a May 2001 letter.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for the 
status post left scrotal orchiectomy with 
partial scrotectomy, erectile 
dysfunction, chronic epididymitis and a 
non-functioning right testicle, not 
previously identified.  After obtaining 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  Once obtained, all 
records must be associated with the 
claims folder.  All VA records pertaining 
to the veteran that have not been 
previously secured should be obtained and 
associated with the claims file.  

2.  The RO then should schedule the 
veteran for a VA examination to determine 
the nature and the likely etiology of the 
claimed epididymitis and erectile 
dysfunction and the current severity of 
the service-connected status post left 
scrotal orchiectomy with partial 
scrotectomy.  All indicated tests must be 
conducted.  The claims folder must be 
made available to and reviewed by the 
examiner prior to the requested study.  
The examiner in this regard should elicit 
from the veteran and record a full 
clinical history referable to the claimed 
chronic epididymitis disability and 
erectile dysfunction.  Based on his/her 
review of the case, the examiner should 
provide an opinion, with adequate 
rationale, as to whether the veteran has 
current disability manifested by chronic 
epididymitis or erectile dysfunction due 
to disease or injury which was incurred 
in or aggravated by service or as 
secondary to the service-connected status 
post left scrotal orchiectomy with 
partial scrotectomy.  The examiner also 
should provide an opinion as to whether 
the veteran has a non-functioning right 
testicle.  A complete rationale for any 
opinion expressed must be provided.  The 
examination report should be associated 
with the claims folder.  

3.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claim for 
increase.  The RO also should undertake de 
novo review of the issues of service 
connection for chronic epididymitis and 
for erectile dysfunction.  Appropriate 
procedural development should be 
undertaken in this regard.  The RO in this 
regard must ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000.  
If any benefit sought on appeal remains 
denied, then the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  



